 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   PEGGY SASSO #228906
     CHARLES J. LEE #221057
 3   Assistant Federal Defenders
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     ISMAEL OLIVERA-RUELAS
 7
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                  ) Case No. 1:12-cr-0243 AWI
12                                               )
                       Plaintiff,                ) DEFENDANT’S UNOPPOSED MOTION TO
13                                               ) SET STATUS CONFERENCE; ORDER
      vs.                                        )
14                                               )
      ISMAEL OLIVERA-RUELAS,                     )
15                                               )
                      Defendant.                 )
16                                               )

17          Defense counsel, Assistant Federal Defenders Peggy Sasso and Charles J. Lee, hereby

18   move to set this matter for a status conference on July 29, 2019 at 9:45 a.m. Assistant U.S.
19   Attorney Vincenza Rabenn does not oppose this motion.

20          Trial in this matter is set for September 17, 2019, and the global plea offer that would

21   resolve both matters in the Eastern District of California as well as the District of Nevada is due

22   to expire on August 1, 2019. Defense counsel has been unable to communicate with Mr.

23   Olivera-Ruelas and given the upcoming dates in this case a status conference is needed at this

24   time. Accordingly, defense counsel respectfully requests that the matter be set for a status

25   conference on July 29, 2019 at 9:45 a.m.

26   ///

27   ///

28   ///
 1   Dated: July 17, 2019                               HEATHER E. WILLIAMS
                                                        Federal Defender
 2
 3                                                      /s/ Peggy Sasso
                                                        PEGGY SASSO
 4                                                      CHARLES J. LEE
                                                        Assistant Federal Defenders
 5                                                      Attorneys for Defendant
                                                        ISMAEL OLIVERA-RUELAS
 6
 7
 8
 9                                                      ORDER
10            IT IS SO ORDERED. A status conference in the above matter is set for July 29, 2019 at
11   9:45 a.m.
12
13
     IT IS SO ORDERED.
14
15   Dated:    July 17, 2019
                                                        SENIOR DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

      U.S. v. Olivera-Ruelas: Unopposed Motion to Set     -2-
      Status Conference
